Citation Nr: 1140155	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  In August 2010, he submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the additional evidence is being considered. 

In April 2009, the Veteran perfected an appeal as to claims for service connection for diabetes mellitus and residuals of gallstones.  However, the Veteran withdrew these issues from appellate status in a May 2009 written statement.  See 38 C.F.R. § 20.204. 


REMAND

The Veteran contends that service connection is warranted for hypertension, to include on the basis of exposure to Agent Orange while he was stationed in Korea.  The Board notes that the Veteran was stationed in Korea with Battery D, 4th Battalion, 44th Artillery, from March 1969 to November 1970.

The Board also notes that hypertension is not a disorder presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999). 

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). 

If it is determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by the Department of Defense; see M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p. 

Review of the Veteran's service personnel records shows that he was not assigned to one of these identified units.  Thus, the Veteran is not presumed to have been exposed to Agent Orange.

Nonetheless, an August 2010 private physician opinion indicates that the Veteran "could have developed hypertension while in service".  The United States Court of Appeals for Veteran's Claims has determined that medical opinions expressed in speculative language ["could have caused," etc.] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-8 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the opining physician offered no rationale to support the opinion.  

The Board finds that since the evidence of record confirms that the Veteran currently has hypertension, and the private opinion indicates that hypertension may be related to service, the Veteran should be afforded a VA examination so that a medical nexus opinion may be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c) (4) (2011). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding VA or private treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to provide the outstanding evidence. 

2.  Thereafter, the Veteran should be afforded an examination by a physician with appropriate expertise to determine the nature and etiology of his hypertension.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service.  The rationale for each opinion expressed must also be provided. 

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should adjudicate the issue on appeal on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


